Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 September 18, 2018

The Court of Appeals hereby passes the following order:

A19D0083. WILLIAM A. ACREE v. THE STATE.

      In November 2014, the trial court entered an order revoking William A.
Acree’s first-offender probation.      Thereafter, Acree’s application seeking a
discretionary appeal of that order was dismissed as untimely. See Case No.
A17D0053 (dismissed September 14, 2016). Acree filed a second application for
discretionary appeal of the same order asserting his right to file a timely application
was frustrated by ineffective assistance of counsel. We dismissed this second
untimely application, but noted that the trial court must first determine whether Acree
was constitutionally entitled to counsel at the revocation hearing and, if so, whether
that right was violated by following the procedures set forth in In the Interest of B.
R. F., 299 Ga. 294, 298-299 (788 SE2d 416) (2016). See Case No. A17D0140
(dismissed November 9, 2016). Acree subsequently filed pro se motions to set aside
his conviction and sentence and for transcripts of his probation revocation hearing in
the trial court. On July 27, 2018, the trial court entered an order dismissing the pro
se motions and advising Acree that he could still file a motion to determine whether
he was entitled to counsel at his probation revocation. Acree then filed this
application for discretionary appeal on August 29, 2018. We, however, lack
jurisdiction.
      To be timely, an application for discretionary appeal must be filed within 30
days of the entry of the order or judgment to be appealed. See OCGA § 5-6-35 (d).
The requirements of OCGA § 5-6-35 are jurisdictional, and this Court cannot accept
an application for appeal not made in compliance therewith. See Boyle v. State, 190
Ga. App. 734, 734 (380 SE2d 57) (1989). Because Acree did not file his application
for discretionary appeal until 33 days after the entry of the order he seeks to appeal,
his application is untimely. Accordingly, this application is hereby DISMISSED for
lack of jurisdiction.



                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         09/18/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.